FILED
                           NOT FOR PUBLICATION                                AUG 19 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


NOEL PHILLIPE SCOTT,                             No. 11-17670

              Petitioner - Appellee,             D.C. No. 2:08-cv-02370-JKS

  v.
                                                 MEMORANDUM*
ROBERT H. TRIMBLE, WARDEN,

              Respondent - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   James K. Singleton, District Judge, Presiding

                           Submitted August 15, 2013**
                             San Francisco, California

Before: REINHARDT, GRABER, and HURWITZ, Circuit Judges.

       Warden Robert Trimble appeals the district court’s grant of Noel Scott’s

petition for a writ of habeas corpus under 28 U.S.C. § 2254. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “[R]evocation of good time does not comport with the minimum requirements

of procedural due process unless the findings of the prison disciplinary board are

supported by some evidence in the record.” Superintendent v. Hill, 472 U.S. 445, 454

(1985) (internal quotation marks and citation omitted). Although the “some evidence”

standard is not demanding, “there must be some indicia of reliability of the

information that forms the basis for prison disciplinary actions.” Cato v. Rushen, 824

F.2d 703, 705 (9th Cir. 1987). Here, no reliable evidence supports the prison’s

finding that Scott conspired to introduce contraband into the prison. Accordingly, the

resulting revocation of 30 days of Scott’s worktime credits violated due process, and

the district court properly held that Scott was entitled to habeas relief.

      AFFIRMED.